                                  Case 21-11138-MFW                   Doc 1       Filed 08/11/21            Page 1 of 19


Fill in this information to identify your case:

United States Bankruptcy Court for the:

DISTRICT OF DELAWARE

Case number (if known)                                                      Chapter       7
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Ex-Cell Home Fashions, Inc.

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  1333 Broadway
                                  8th Floor
                                  New York, NY 10018
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  New York                                                        Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       excell-living.com


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                                  Case 21-11138-MFW                      Doc 1         Filed 08/11/21              Page 2 of 19
Debtor    Ex-Cell Home Fashions, Inc.                                                                  Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                 2389

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
     debtor filing?                       Chapter 7
                                          Chapter 9
     A debtor who is a “small             Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                              The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                    noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                     $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                  operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                             exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must                               The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     check the second sub-box.                                   debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                 proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                 balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                 any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12

9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                              District                                 When                                  Case number
                                                 District                                 When                                  Case number




Official Form 201                            Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                 page 2
                                       Case 21-11138-MFW                       Doc 1        Filed 08/11/21             Page 3 of 19
Debtor    Ex-Cell Home Fashions, Inc.                                                                     Case number (if known)
          Name

10. Are any bankruptcy cases                 No
    pending or being filed by a
    business partner or an                   Yes.
    affiliate of the debtor?




     List all cases. If more than 1,
     attach a separate list                          Debtor      See Attachment                                                Relationship
                                                     District                                 When                             Case number, if known


11. Why is the case filed in           Check all that apply:
    this district?
                                                Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                                preceding the date of this petition or for a longer part of such 180 days than in any other district.

                                                A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.


12. Does the debtor own or                 No
    have possession of any
    real property or personal                       Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                           Yes.
    property that needs
    immediate attention?                            Why does the property need immediate attention? (Check all that apply.)
                                                       It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                      What is the hazard?
                                                       It needs to be physically secured or protected from the weather.
                                                       It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                                      livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                       Other
                                                    Where is the property?
                                                                                     Number, Street, City, State & ZIP Code
                                                    Is the property insured?
                                                       No
                                                       Yes.     Insurance agency
                                                                Contact name
                                                                Phone



          Statistical and administrative information

13. Debtor's estimation of             .         Check one:
    available funds
                                                    Funds will be available for distribution to unsecured creditors.
                                                    After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of                    1-49                                             1,000-5,000                                 25,001-50,000
    creditors                              50-99                                            5001-10,000                                 50,001-100,000
                                           100-199                                          10,001-25,000                               More than100,000
                                           200-999

15. Estimated Assets                       $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                           $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                           $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                           $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities                  $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion

Official Form 201                                  Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 3
                           Case 21-11138-MFW                Doc 1       Filed 08/11/21             Page 4 of 19
Debtor   Ex-Cell Home Fashions, Inc.                                                 Case number (if known)
         Name

                              $50,001 - $100,000                         $10,000,001 - $50 million            $1,000,000,001 - $10 billion
                              $100,001 - $500,000                        $50,000,001 - $100 million           $10,000,000,001 - $50 billion
                              $500,001 - $1 million                      $100,000,001 - $500 million          More than $50 billion




Official Form 201                   Voluntary Petition for Non-Individuals Filing for Bankruptcy                                       page 4
                                 Case 21-11138-MFW                     Doc 1        Filed 08/11/21             Page 5 of 19
Debtor    Ex-Cell Home Fashions, Inc.                                                              Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      August 11, 2021
                                                  MM / DD / YYYY


                             X                                                                            Robert Howard
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   Chief Restructuring Officer




18. Signature of attorney    X                                                                             Date August 11, 2021
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 William E. Chipman, Jr.
                                 Printed name

                                 Chipman Brown Cicero & Cole, LLP
                                 Firm name

                                 Hercules Plaza
                                 1313 North Market Street, Suite 5400
                                 Wilmington, DE 19801
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     (302) 295-0191                Email address      chipman@chipmanbrown.com

                                 3818 DE
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 5
                                  Case 21-11138-MFW                Doc 1       Filed 08/11/21             Page 6 of 19
Debtor     Ex-Cell Home Fashions, Inc.                                                      Case number (if known)
           Name




Fill in this information to identify your case:

United States Bankruptcy Court for the:

DISTRICT OF DELAWARE

Case number (if known)                                                   Chapter      7
                                                                                                                         Check if this an
                                                                                                                         amended filing




                                                       FORM 201. VOLUNTARY PETITION

                                                    Pending Bankruptcy Cases Attachment



Debtor     Glenoit Universal, Ltd.                                                 Relationship to you               Ultimate Parent
District   Delaware                                   When                         Case number, if known
Debtor     Glenoit, LLC                                                            Relationship to you               Parent
District   Delaware                                   When                         Case number, if known




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                     page 6
                                    Case 21-11138-MFW                            Doc 1        Filed 08/11/21            Page 7 of 19




 Fill in this information to identify the case:

 Debtor name         Ex-Cell Home Fashions, Inc.

 United States Bankruptcy Court for the:            DISTRICT OF DELAWARE

 Case number (if known)
                                                                                                                                       Check if this is an
                                                                                                                                       amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                              12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration     Corporate Ownership Statement

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          August 11, 2021                         X
                                                                         Signature of individual signing on behalf of debtor

                                                                         Robert Howard
                                                                         Printed name

                                                                         Chief Restructuring Officer
                                                                         Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                                    Case 21-11138-MFW                   Doc 1       Filed 08/11/21    Page 8 of 19




                                                               United States Bankruptcy Court
                                                                      District of Delaware
 In re      Ex-Cell Home Fashions, Inc.                                                                Case No.
                                                                                Debtor(s)              Chapter    7




                                               VERIFICATION OF CREDITOR MATRIX


I, the Chief Restructuring Officer of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is

true and correct to the best of my knowledge.




 Date:       August 11, 2021
                                                                     Robert Howard/Chief Restructuring Officer
                                                                     Signer/Title




Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
                   CaseINC.
EX-CELL HOME FASHIONS,  21-11138-MFW    DocMARKETING
                                 AP WORLD    1 Filed 08/11/21   PageBUREAU
                                                                     9 of 19 VERITAS HONG KONG LT
1333 BROADWAY                    16350 VENTURA BOULEVARD            1/F PACIFIC TRADE CENTRE
8TH FLOOR                        SUITE D328                         2 KAI HING ROAD, KOWLOON BA
NEW YORK, NY 10018               ENCINO, CA 91436                   KOWLOON, HONG KONG
     }
     b
     k
     1
     {
     C
     r
     e
     d
     i
     t
     o
     A
     s
     M
     a
     x




WILLIAM E. CHIPMAN, JR.          APL AMERICA LLC                    C & L INDUSTRIAL LTD.
CHIPMAN BROWN CICERO & COLE, LLP26 CENTURY BOULEVARD                RM. 2501-2503, 25/F, MILLION
HERCULES PLAZA                   SUITE 405                          FORTUNE INDUSTRIAL CENTRE, 34
1313 NORTH MARKET STREET, SUITE 5400
                                 NASHVILLE, TN 37214                CHAIWAN KOK STREET, TSUEN W  N
WILMINGTON, DE 19801                                                HONG KONG

1WORLDSYNC                       APPRISE SOFTWARE, INC.D/B/A        CAROLINA HANDLING
                                 APTEAN                             3101 PIPER LANE
                                 4325 ALEXANDER DRIVE               CHARLOTTE, NC 28208
                                 SUITE 100
                                 ALPHARETTA, GA 30022

22 - KM FEROZEPUR ROAD           APPRISE SOFTWWARE, INC.            CCA FINANCIAL, LLC
ROHI NALA LAHORE, PUNJAB         P.O. BOX 743722                    P.O. BOX 17190
PAKISTAN                         ATLANTA, GA 30374-3722             RICHMOND, VA 23226




AARON EISENBERG                  ARC3 GASES                         CCA FINANCIAL, LLC
21 FRANKLIN PLACE                P.O. BOX 1708                      10993 RICHARDSON ROAD
MORRISTOWN, NJ 07960             DUNN, NC 28335-1708                SUITE 14
                                                                    ASHLAND, VA 23005


AKSARA APPARELS                  BAKERTILLY                         CENTRAL STREET PROPERTIES LL
38A, 4TH CROSS                   2500 DALLAS PARKWAY                301 SE FULLERTON STREET
VAIYAPURI NAGAR                  SUITE 300                          BENTONVILLE, AR 72712
KARUR, INDIA                     PLANO, TX 75093
63900-2

ALL MATS CO., LTD.               BAMAN STUDIO S.N.C.                CITRIN COOPERMAN TECHNOLOC
NO. 5 DONG YUAN ROAD             VIA GIUSEPPE LONGHI, 1             529 FIFTH AVENUE
ZANNAN INDUSTRIAL ZONE, LIU HE TOWN
                                 MILANO, ITALY 20137                NEW YORK, NY 10017
TAI CANG CITY, JIANG SU PRO
CHINA

AMERICAN CAPITAL                 BARRY LEONARD                      CLOROX COMPANY
P.O. BOX 13064                   7306 MUSSELBURG COURT              3655 BROOKSIDE PARKWAY
PHILADELPHIA, PA 19101-3604      CHARLOTTE, NC 28277                SUITE 300
                                                                    ALPHARETTA, GA 30022


AMERICAN CAPITAL FINANCIAL SERVICES
                                 BS HANDICRAFTS                     CLOUDFLARE
P.O. BOX 790488                  BARADARI
SAINT LOUIS, MO 63179-0448       MORADABAD, INDIA
                                 24400-1


AMERICAN CAPITAL FINANCIAL SERVICES
                                 BUCHANAN
                                     INC.  INGERSOLL & ROONEY PC COMMERCE TECHNOLOGIES, INC
2015 OGDEN AVENUE                ONE OXFORD CENTRE               25736 NETWORK PLACE
SUITE 400                        301 GRANT STREET                CHICAGO, IL 60673-1257
LISLE, IL 60532                  20TH FLOOR
                                 PITTSBURGH, PA 15219-1410
COMMERCEHUB         Case 21-11138-MFW  Doc 1CHENG
                                  DONG GUAN   Filed LIN
                                                    08/11/21 Page FEDEX
                                                        HOUSEWARE 10 of 19
                                                                         EXPRESS 0276
                                  NO. 38 TIANLUOJIAN STREET      P.O. BOX 371461
                                  FUGANG DISTRICT                PITTSBURGH, PA 15250
                                  QINGXI TOWN, DONGGUAN, GUANGDONG
                                  523650

COMPUTER PLUS SALES & SERVICES DONG
                               INC. GUAN ZHI TAO CRAFT GIFT         FEDEX FREIGHT - 1156
5 NORTHWAY COURT               NO. 10, TIAN JUN ROAD                P.O. BOX 223125
GREER, SC 29651                SHI GU DISTRICT, TANG XIA TOWN       PITTSBURGH, PA 15251-2125
                               DON GUAN CITY


COMPUTERPLUS SALES                DONGGUAN JIE YI HARDWARE POLY FEDEX FREIGHT - 6684
5 NORTHWAY COURT                  3RD FLOOR, NO. 1 JIEXIN ROAD    P.O.BOX 371461
GREER, SC 29651                   HUANGNITANG VILLAGE, CHANGPING TOWN
                                                                  PITTSBURGH, PA 15250-7461
                                  DONGGUAN
                                  523560

CORUS GROUP LLC                   DONGGUAN SHINEHOME PRODUCTS CO.,  FEDEX
                                                                       LTD.FREIGHT - 7286
P.O. BOX 117019                   3RD BUILDING, YANGMING INDUSTRIAL P.O. BOX 223125
ATLANTA, GA 30368-7019            NORTH JIN MING ROAD, XIEGANG VILLAGE
                                                                    PITTSBURGH, PA 15251-2125
                                  XIEGANG TOWN, DONGGUAN CITY
                                  CHINA 523590

CORUS GROUP, LLC                  ELITE QINGDAO TEXTILE CO., LTD.   FEDHOOVER TRANSPORTATION S
D/B/A CORUS360                    DABANYAO VILLAGE                  P.O. BOX 890
130 TECHNOLOGY PARKWAY            JIAODONG TOWN, JIAOZHOUS          REYNOLDSBURG, OH 43068
NORCROSS, GA 30092                QINGDAO
                                  266317

COX COMMUNICATIONS                ESTES EXPRESS LINES               FINELINE TECHNOLOGIES INC.
P.O. BOX 248871                   P.O. BOX 25612                    P.O. BOX 934219
OKLAHOMA CITY, OK 73106           RICHMOND, VA 23260-5612           ATLANTA, GA 31193-2190




COX COMMUNICATIONS                EXPOLANKA USA LLC                 FOSHAN SHUNDE YIDE PLASTICLT
P.O. BOX 248851                   510 PLAZA DRIVE                   CHANGHONG ROAD NO. 16
OKLAHOMA CITY, OK 73124-8851      SUITE 2300                        FENGXIANG INDUSTRIAL PARK
                                  ATLANTA, GA 30349                 SHUNDE DISTRICT, FOSHAN, GUA
                                                                    528300

DALIAN WEIJIA ARTS & CRAFTS CORPFEDEX CUSTOM CRITICAL               FUSHUN DONGGUAN FTY/DE HOH
ROOM 1802, BLOCK 2              P.O. BOX 645123                     NO. 32, KING SHENG ROAD, LANX
NO. 97 MINSHENG STREET          PITTSBURGH, PA 15264-5123           VILLAGE, QIAOTOU TOWN
DALIAN                                                              DONGGUAN, GONGDONG
MAINLAND CHINA                                                      523539

DIANE HARRISON DESIGNS LTD.      FEDEX EDI - 6684                   GBG USA INC.
THE WORKSHOP                     P.O. BOX 371461                    P.O. BOX 730
WOOD STREET                      PITTSBURGH, PA 15250               MIDTOWN STATION
CHEADLE, CHESHIRE, UNITED KINGDOM                                   NEW YORK, NY 10018
SK8 1AQ

DIGIFAB CORP.                     FEDEX EDI - 7370                  GEOFFRY RAICHT
5015 PACIFIC BOULEVARD            P.O. BOX 1140                     1 KITTLE ROAD
LOS ANGELES, CA 90058             MEMPHIS, TN 38101-1140            CHAPPAQUA, NY 10514
GLENMORE IND.     Case   21-11138-MFW   DocTESTING
                                  INTERTEK  1 FiledSERVICES
                                                    08/11/21 SHENZHEN
                                                               Page LIVINGSTON
                                                                     11 of 19
                                                                        LTD.
115 NEWFIELD AVENUE               4TH FLOOR, BUILDING 15 & 16      P.O. BOX 7410166
SUITE E                           #1988 CHANG ZHONG ROAD           CHICAGO, IL 60674
EDISON, NJ 08837                  SHANGHAI, CHINA
                                  200435

GOHAR TEXTILE MILLS (PVT.) LTD.   JANE MOSSE DESIGNS               LOGICALIS, INC.
3-K.M. CHAK JHUMRA ROAD KHURRI    THE OLD FARM HOUSE               2600 TELEGRAPH ROAD
FAISALABAD, PUNJAB                83 NEWBURY ROAD                  SUITE 200
38000                             ENHAM ALAMEIN, ANDOVER           BLOOMFIELD HILLS, MI 48302
                                  HAMPSHIRE, UK SP11 6HH

GRIFFIN EXTERMINATING COMPANY, INC.
                                 JIANGSU YUHANG BOARD IND CO. LT LYNN TILTON
2212 NORTH WILLIAM STREET        NO. 106, WEIER ROAD, CHENG BEI  71 BROADWAY, LOBBY 2B, #249
GOLDSBORO, NC 27530              INDUSTRIAL PARK                 NEW YORK, NY 10006
                                 JINGJIANG CITY, JS
                                 214527

GUANGDONG GUANG HAI DA IND. CO. JMI INC.                           MARGARITTA TOPIELSKI
BAIDA INDUSTRIAL ZONE           125 WEST 55TH STREET               16 RHAME AVENUE
BAIGUODONG VILLAGE              SUITE 102                          EAST ROCKAWAY, NY 11518
GONGGUAN, GUANGDONG             CLARENDON HILLS, IL 60514
523618

HONEYTEX TEXTILES MANUFACTURE     KAPOOR INDUSTRIES                MARK INDELICATO, ESQUIRE
(SHANGHAI SHENDA)                 29-A-2/1 DESU ROAD               THOMPSON COBURN LLP
ROOM 1406, NO. 18 SHUNYI ROAD     MEHRAULI, NEW DELHI              488 MADISON AVENUE
SHANGHAI, CHINA                   INDIA                            NEW YORK, NY 10022
                                  11003-0

HUIZHOU AUTUMN CROSS TECHNOLOGYKASTLE
                                  CO. LTD.
                                       NEW YORK LLC                MEREDITH CORPORATION
20F BUILDING 1, XIN NANHONG    P.O. BOX 75327                      P.O. BOX 5057
II INDUSTRIAL PARK TEA GARDEN  BALTIMORE, MD 21275                 NEW YORK, NY 10087-5057
VILLAGE QIUCHANG TOWN, HUIZHOU


IDEATELIER                        KEN SCHNEIER                     MILBERG FACTORS, INC.
389 CREST ROAD                    3308 SABAL COVE LANE             99 PARK AVENUE
RIDGEWOOD, NJ 07450               LONGBOAT KEY, FL 34228           NEW YORK, NY 10016




INFLUENCE TEAM INDUSTRIAL CO., LTD.
                                 KOOKABURRA-DIVISION OF AMSCAN     MODERN TESTING SERVICES (GLI
2F, NO. 80 SEC 1 ANHE ROAD       108 ROOUTE 17K-SUITE 2            UNIT 808, CEO TOWER
TAIPEI CITY 106, TAIWAN          NEWBURGH, NY 12550                77 WING HONG STREET, CHEUNG
                                                                                             W
                                                                                             S
123-45                                                             KOWLOON, HONG KONG


INNOVO STAFFING LLC               KSC STUDIO LLC D/B/A CREATIVEDRIVE
                                                                   NETWORK SOLUTIONS
P.O. BOX 178                      3850 NORTH 29TH TERRACE
THORNTON, PA 19373                SUITE 107
                                  HOLLYWOOD, FL 33020


INTERTEK INDIA (INTERTEK HOUSE) LAN SONG INDUSTRIAL CO. LTD.      NINGBO FENGHUA LEMNA PLASCLT
D. NO. 16-23-61, GROUND FLOOR   NO. 117-3 SHAN CHIAO, SAN CHIAO TOWNSHIP
                                                                  NO. 7 SHANGLING ROAD
RAJEEV STREET                   TAOYUAN HSIEN TAIWAN              SHANGTIAN TOWN, FENGHUA DIS
DAIRYFARM CENTRE, SAMBAMURTHY NAGER
                                338-42                            NINGBO CHINA
KAKINADA, 533007
                    Case HOUSEHOLD
NINGBO HAISHU PRINTING   21-11138-MFW
                                  PILNICKDoc 1 Filed 08/11/21
                                          ASSOCIATES LLC        Page REACT
                                                                     12 of 19
                                                                            TECHNICAL INC.
NO. 127 FENHUI ROAD               12 OLD EAGLE ROAD                 34-02 REVIEW AVENUE
JISHIGANG TOWN                    FREEHOLD, NJ 07729                LONG ISLAND CITY, NY 11101
HAISHU DISTRIT, CHINA
315100

NINGHAI MINGDA CRAFTS CO., LTD.   PITNEY BOWES GLOBAL FINANCIAL SERVICES
                                                                  REAL VISION SOFTWARE, INC.
NO. 455 HUTOU INDUSTRIAL PARK     P.O. BOX 371887                 P.O. BOX 12958
CHALU TOWN, NINGHAIO              PITTSBURGH, PA 15250-7887       ALEXANDRIA, LA 71315-2958
NINGBO, CHINA
315600

OPENTEXT INC.                     PRODATA                           REED & PICK
275 FRANK TOMPA DRIVE                                               PANIPAT, SECTOR 25, PHASE 1
WATERLOO                                                            HUDA, PANIPAT, HARYANA 13210
ONTARIO, CANADA                                                     INDIA
N2L OA1

OPENTEXT INC.                     QINGDAO CHY HOME FASHIONS CO., LTD.
                                                                  ROBERT HOWARD
9711 WASHINGTONIAN BOULEVARD      A-1015, WORLD TRADE CENTER      291 REDMOND ROAD
SUITE 700                         NO. 6 HONGKONG MIDDLE ROAD      SOUTH ORANGE, NJ 07079
GAITHERSBURG, MD 20878            QINGDAO CITY, SHANDONG PROVINCE
                                  CHINA ZAOZHUANG,SHANDONG

P.P. INTERNATIONAL                QINGDAO KINGTEX CO., LTD.         RYDER TRANSPORTATION SERV
PLOT 81 SECTOR 29 PART 1          9FL CENTURY MANSION 39            P.O. BOX 402366
PANIPAT 132103, HARYANA           DONGHAI XI ROAD                   ATLANTA, GA 30384-2366
INDIA                             QINGDAO CHINA


PARAMESHWARI EXPORTS PRIVATE LTD.
                               QINGDAO ZHIDA HANDICRAFTS CO., LTD.
                                                                SARA TEXTILES LTD.
1-B KULATHUPALAYAM ROAD        JIAODONG TOWN INDUSTRIAL PARK    A-31, HAUZ KHAS
SRI POONKUYIL NAGAR, VENGAMEDU JIAOZHOUSHI                      NEW DELHI - 110016
TAMI NADU 639006               QINGDAO CHINA SHANDONG           INDIA
INDIA                          266000

PATRIARCH PARTNERS MANAGEMENT R-PAC
                              GROUP, LLC                            SCHNEIDER NATIONAL INC.
ONE LIBERTY PLAZA             132 WEST 36TH STREET                  2567 PAYSPHERE CIRCLE
35TH FLOOR                    NEW YORK, NY 10018                    CHICAGO, IL 60674
NEW YORK, NY 10006


PATRIARCH PARTNERS, LLC           RADIAL                            SHANGHAI CATHAYA INTERNATIO
ONE LIBERTY PLAZA                                                   3RD FLOOR, BUILDING 3, 258 JINR
35TH FLOOR                                                          JINQIAO PUDONG
NEW YORK, NY 10006                                                  SHANGHAI, CHINA


PAUL BRENT DESIGNER, INC.         RADIANCE INDUSTRIES               SILK ROAD INTERNATIONAL, LLC
413 WEST 5TH STREET               477-R, MODEL TOWN                 21/F, TUNG SUN COMMERCIAL C
PANAMA CITY, FL 32401-2308        PANIPAT HARYANA                   194-200 LOCKHART ROAD
                                  INDIA                             WAN CHAI HONG KONG, SHAOXI
                                  132103                            CHINA 312030

PCCW                              RAYMOND LEASING CORPORATION       SOUTHERN GRAPHIC SYSTEMS, IN
                                  P.O. BOX 301590                   24453 NETWORK PLACE
                                  DALLAS, TX 75303-1590             CHICAGO, IL 60673-1244
                  Case 21-11138-MFW
STAR ASIA INTERNATIONAL, INC.   UNISAFEDoc  1 Filed 08/11/21
                                          EXPORTS               Page YOU
                                                                     13 ofME
                                                                           19 INTERNATIONAL CO., L
208 CHURCH STREET               A-5/256, SARAI HUSANI BEGUM         ROOM 518, YILIFANG PLAZA
DECATUR, GA 30030               MASJID GALA KATI                    NO. 97 PUXIA ROAD, HENGGANGS
                                MORADABAD INDIA                     LONGGANG ZONE, SHENZHEN CI
                                                                    GUANG DONG 518173

TAATOOLS                          UPS                               ZHEJIANG CARITAS HOME TEXTC
                                                                                              LT
                                  P.O. BOX 7247-0244                AKA ZHEJIANG BOAI
                                  PHILADELPHIA, PA 19170-0001       HUANGDIAN TOWN
                                                                    LANXI
                                                                    32111

TAYLORED FULFILLMENT              VERIZON
1495 EAST LOCUST STREET           P.O. BOX 15124
ONTARIO, CA 91761                 ALBANY, NY 12212-5124




TAYLORED SERVICES, LLC            WACHOVIA BANK, NATIONAL ASSOCIATION
ATTN: JIM DEUEAU, CEO/PRESIDENT   ONE BOSTON PLACE
231 MILL ROAD                     18TH FLOOR
ISELIN, NJ 08830                  BOSTON, MA 02108


TOSHIBA AMERICA BUSINESS SOLUTIONS,
                                WENZHOU
                                    INC. MAYA TRADE CO., LTD.
P.O. BOX 35701                  NO. 168, DAOHANG ROAD
BILLINGS, MT 59107              DONGSHAN ECONOMIC DEVELOPMENT ZONE
                                WENZHOU, ZHEJIANG
                                CHINA

TOSHIBA FINANCIAL SERVICES        WESCO, INC.
P.O. BOX 3072                     424 LEWIS STREET
CEDAR RAPIDS, IA 52406            P.O. BOX 569
                                  OXFORD, NC 27565


TOTAL DOCUMENT SOLUTIONS, INC.    WILLIAMS & CONNOLLY LLP
2515 NORTH SHILOH DRIVE           725 TWELFTH STREET NW
FAYETTEVILLE, AR 72704            WASHINGTON, DC 20005-5901




TRADUCTIONS SCRIPTIS INC.         WINDSTREAM
311-2525, DANIEL JOHNSON          P.O. BOX 9001908
LAVAL, QUEBEC H7T 1S9             LOUISVILLE, KY 40290-1908
CANADA


U.S. BANK EQUIPMENT FINANCE       WINDSTREAM COMMUNICATIONS
1310 MADRID STREET                P.O. BOX 9001013
MARSHALL, MN 56258                LOUISVILLE, KY 40290-1013




UL VERIFICATION SERVICES          WINTER'S STORAGE
SONG SHAN LAKE BRANCH, ROOM 204 8377 SANDERSON DRIVE
BUILDING 10, INNOVATION TECHNOLOGYROANOKE,
                                   PARK    VA 24019
NO. 1 LI BIN ROAD, SONG SHAN LAKE
CHINA
              Case 21-11138-MFW           Doc 1     Filed 08/11/21      Page 14 of 19




                           EX-CELL HOME FASHIONS, INC.

                            Consent of the Board of Directors
          Pursuant to Section 708(b) of the New York Business Corporation Law

        The undersigned, being all of the members of the board of directors (the “Board”) of Ex-
Cell Home Fashions, Inc., a New York corporation (the “Company”), pursuant to Section 708(b)
of the New York Business Corporation Law (the “General Corporation Law”), hereby adopt the
following resolutions by written consent (this “Consent”):

     WHEREAS, the Board has considered the financial and operational conditions of the
Company’s business; and

       WHEREAS, the Board has reviewed, considered, and received the recommendation of
senior management of the Company and the advice of the Company’s professionals and advisors
with respect to the options available to the Company, including the possibility of pursuing a
bankruptcy proceeding under Chapter 7 of title 11 of the United States Code (as amended, the
“Bankruptcy Code”);

         NOW, THEREFORE, BE IT RESOLVED, that after consideration of the alternatives
presented to it and the recommendations of senior management of the Company and the advice of
the Company’s professionals and advisors, the Board has determined in its business judgment that
it is in the best interest of the Company, its creditors, shareholders, and other interested parties,
and stakeholders that a voluntary petition be filed by the Company under Chapter 7 of the
Bankruptcy Code in the United States Bankruptcy Court for the District of Delaware (the
“Bankruptcy Petition”); and it is

        FURTHER RESOLVED, that Robert Howard, the Company’s Chief Restructuring Officer,
and any other officer or person designated and so authorized to act (each, an “Authorized
Person”) are, and each hereby is, authorized, empowered and directed, in the name and on behalf
of the Company (a) to execute, verify and file on behalf of the Company all documents necessary
or appropriate in connection with the filing of said Bankruptcy Petition, including, without
limitation, all petitions, affidavits, declarations, schedules, statements of financial affairs, lists,
motions, applications, pleadings, and other papers or documents in connection with the Bankruptcy
Petition; (b) take and perform any and all actions deemed necessary and proper to obtain such
relief as authorized herein and in connection with the Company’s Chapter 7 case (the
“Bankruptcy Case”); (c) appear as necessary at all bankruptcy proceedings on behalf of the
Company; and (d) pay all such expenses where necessary or appropriate in order to carry out fully
the intent and accomplish the purposes of the resolutions adopted herein; and it is

        FURTHER RESOLVED, that the Authorized Persons are, and each of them hereby is,
authorized and directed to employ the law firm of Chipman Brown Cicero & Cole, LLP as counsel
to assist the Company in filing for relief under Chapter 7 of the Bankruptcy Code and in carrying
out the Company’s duties under Chapter 7 of the Bankruptcy Code, and the officers of the
Company are hereby authorized and directed to execute retention agreements, pay retainers prior
to, and immediately upon the filing of the bankruptcy case; and it is
              Case 21-11138-MFW          Doc 1    Filed 08/11/21     Page 15 of 19




         FURTHER RESOLVED, that all instruments, agreements, certificates, consents, waivers or
other documents heretofore executed and delivered (or caused to be executed and delivered) and
all acts lawfully done or actions lawfully taken by any Authorized Person in connection with the
Bankruptcy Case, or any further action to seek relief on behalf of the Company under Chapter 7
of the Bankruptcy Code, or in connection with the Bankruptcy Case, or any matter related thereto,
be, and hereby are, adopted, ratified, confirmed and approved in all respects as the acts and deeds
of the Company; and it is

        FURTHER RESOLVED, that the acts, actions and transactions heretofore taken by the
officers of the Company or the Directors of the Company in the name of and on behalf of the
Company in furtherance of the purpose and intent of any or all of the foregoing resolutions, which
acts, actions and transactions would have been approved by the foregoing resolutions except that
such acts were taken before those resolutions were adopted, be, and hereby are, ratified, confirmed,
and approved in all respects.

       IN WITNESS WHEREOF, each of the undersigned directors, collectively constituting all
of the members of the Board, has executed this Consent on the date set forth below his name.




                         [SIGNATURE PAGE FOLLOWS]
            Case 21-11138-MFW        Doc 1    Filed 08/11/21     Page 16 of 19




  /s/ Geoffrey Raicht
Name: Geoffrey Raicht

Dated:   August 11, 2021




 /s/ Robert Howard
Name: Robert Howard

Dated:   August 11, 2021




                  [Ex-Cell Home Fashions, Inc. Unanimous Consent Regarding
                       Chapter 7 Filing for Ex-Cell Home Fashions, Inc.]
               Case 21-11138-MFW         Doc 1     Filed 08/11/21     Page 17 of 19




                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE


 In re:                                          Chapter 7

 EX-CELL HOME FASHIONS, INC.                     Case No. 21-XXXXX (XXX)

                  Debtor.



                            CORPORATE OWNERSHIP STATEMENT


          Pursuant to Rule 1007(a)(1) of the Federal Rules of Bankruptcy Procedure, Ex-Cell Home

Fashions, Inc. (the “Debtor”), as Debtor in this Chapter 7 case, hereby represents that the Glenoit,

LLC directly owns 100% of the Debtor’s equity interests.
                   Case 21-11138-MFW               Doc 1       Filed 08/11/21         Page 18 of 19




                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE


    In re:                                                  Chapter 7

    GLENOIT UNIVERSAL, LTD.,                                Case No. 21-XXXXX (XXX)

                     Debtor.


    In re:                                                  Chapter 7

    GLENOIT, LLC,                                           Case No. 21-XXXXX (XXX)

                      Debtor.

    In re:                                                  Chapter 7

    EX-CELL HOME FASHIONS, INC.,                            Case No. 21-XXXXX (XXX)

                      Debtor.


              DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTORS

         1.    Pursuant to 11 U.S.C. § 329(a) and Fed. R. Bankr. P. 2016(b), I certify that
Chipman Brown Cicero & Cole, LLP (“CBCC” or the “Firm”) are attorneys for the above-named
debtors (the “Debtors”) and that compensation paid to the Firm within one year before the filing
of the petition of bankruptcy, or agreed to be paid to the Firm, for services rendered or to be
rendered on behalf of the Debtors in contemplation of or in connection with these bankruptcy cases
is as follows:

             For legal services, CBCC agreed to accept:                                                $40,000.00 1

             Prior to the filing of this statement, CBCC received:                                     $30,000.00

             Balance Due                                                                               $10,000.00

             2.     The source of the compensation paid to the Firm was:

                    ▀ Debtors                                Other (Specify):



1
      Prior to the Petition Date and pursuant to a written engagement agreement, on June 28, 2021, the Firm received an
      initial $30,000.00 retainer for restructuring advice and bankruptcy planning for Glenoit Universal, Ltd. (the
      “Initial Retainer”). On August 11, 2021, and pursuant to a written engagement agreement, the Firm agreed to a
      supplemental $10,000.00 flat fee retainer to represent Glenoit, LLC and Ex-Cell Home Fashions, Inc. (the “Flat
      Fee Retainer”). The Initial Retainer was fully drawn and fully earned by the Firm. All funds received from the
      Debtors were transferred from the Firm’s attorney trust account to its operating account prior to the filing of this
      case. The Flat Fee retainer was not received by the Firm prior to the filing of this case.
              Case 21-11138-MFW           Doc 1    Filed 08/11/21      Page 19 of 19




       3.      The source of compensation to be paid to the Firm was:

               ▀ Debtors                          Other (Specify):

       4.

               ▀ The Firm has not agreed to share the above-disclosed compensation with any
other person unless they are members and associates of the Firm.

                  The Firm has agreed to share the above-disclosed compensation with another
person or persons who are not members or associates of my law firm. A copy of the agreement,
together with a list of the names of the people sharing in the compensation, is attached.

        5.      In return for the above-disclosed fee, the Firm agreed to render legal service for all
aspects of the bankruptcy cases until the conclusion of the meeting of creditors pursuant to section
341(a) of the Bankruptcy Code, including:

               a.      advise in connection with the preparation of the petition, schedules of assets
                       and liabilities, statement of financial affairs, schedule of income and
                       expenditures, lists of creditors and equity security holders, statement of
                       executory contracts and unexpired leases, and master mailing list;

               b.      representation of the Debtors at the meeting of creditors pursuant to section
                       341(a) of the Bankruptcy Code; and

               c.      representation of the Debtors as may otherwise be required to advise the
                       Debtors regarding their rights and responsibilities as a debtor under chapter
                       7 of the Bankruptcy Code and the Bankruptcy Rules.

                                        CERTIFICATION

      I certify that the foregoing is a complete statement of any agreement or arrangement for
payment to the Firm for representation of the Debtors in these bankruptcy proceedings.

Dated: August 11, 2021                         CHIPMAN BROWN CICERO & COLE, LLP
       Wilmington, Delaware
                                                      /s/ William E. Chipman, Jr.
                                               William E. Chipman, Jr. (No. 3818)
                                               Mark D. Olivere (No. 4291)
                                               1313 North Market Street, Suite 5400
                                               Wilmington, Delaware 19801
                                               Telephone:    (302) 295-0191
                                               Facsimile:    (302) 295-0199
                                               Email:        chipman@chipmanbrown.com
                                                             olivere@chipmanbrown.com

                                               Counsel for the Debtors
                                                -2-
